Hammer, J.
(concurring). Although the Trial Justice was warranted by the evidence in holding the nonconformity and overcharge was an innocent and inadvertent error, immediately rectified on discovery accompanied by tender of restitution, that is not an available defense. Plaintiff’s action may lack good intention, as suggested by the Trial Justice, but as the statute gave plaintiff the right to sue for the fifty dollars provided, neither motive nor inducement can be held to have exculpated defendant.
I concur for reversal, and the award of judgment to plaintiff.